On Motions for Rehearing and Transfer to Court en Banc.
PER CURIAM:
Respondents have filed motions for rehearing and for transfer to Banc.
Respondents ask that the cause be transferred to Court en Banc on the ground 1 ‘ a federal question is involved. ’ ’ 1945 Mo. Const. Art. Y, § 9. The essential ground of our holding was the failure to comply with statutory requirements (Laws 1943, p. 357 et seq., §§ 5, 23, 27; R. S. 1949, §§ 506.100, [161] 506.110, 506.150) covering notice to a party of a claim or of a new or additional claim against him. The statement that such failure resulted in a denial of due process under the Federal and State constitutions was advanced arguendo in support of the underlying ground for the holding and was not essential thereto. The reference to the Federal constitution may be deleted without affecting the result in any degree; and there is no federal question involved in a jurisdictional sense of sufficient substance to necessitate a transfer of the cause to Court en Banc. Consult Wilson & Co. v. Hartford Fire Ins. Co., 300 Mo. 1, 254 S. W. 266, 286 [28] ; Dowling v. Luisetti, 351 Mo. 514, 173 S. W. 2d 381, 387 [8] ; McAllister v. St. Louis Mer. Br. Term. Ry. Co., 324 Mo. 1005, 25 S. W. 2d 791, 793 [1, 2].
We have carefully reviewed the motion for rehearing. The perti-. nent issues there presented are sufficiently covered in the opinion.
The motions for rehearing and for transfer to Banc are overruled.